Citation Nr: 0735267	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right 
shoulder injury residuals.

2.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with depressed mood (claimed as 
depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of the March 2006 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in North Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In August 2007, the appellant testified before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
of record.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Current medical records indicate that the veteran has a 
history of chronic right shoulder pain.  This pain has been 
attributed to an in-service injury.  The veteran is currently 
rated at 40 percent for his service-connected right shoulder 
residuals.

The veteran also has a service-connected adjustment disorder 
with depressive mood, currently rated at 30 percent.  It is 
asserted that this adjustment disorder with depressive mood 
is the result of the veteran's unemployment due to his 
shoulder injury.

The record reflects that at the hearing in August 2007, the 
veteran testified that the preceding Saturday he received 
medical treatment for pain in his shoulder at a local VA 
hospital's emergency room.  The records of that treatment are 
not of record; thus, additional development is warranted.

Pursuant to 38 C.F.R. § 3.159 (2007), VA is required to 
obtain all records that would assist in substantiating the 
claim.  The emergency room records are directly relevant to 
the veteran's claimed right shoulder residuals.  Therefore, 
they must be obtained prior to any further adjudication of 
the veteran's claim for right shoulder residuals.

The record also reflects that in September 2006, the 
veteran's vocational rehabilitation counselor discussed the 
veteran's case with a VA rating specialist.  It appears from 
other documents in the veteran's claim file that the 
veteran's rehabilitation counselor is a psychologist.  
Because the veteran participates in the Vocational 
Rehabilitation program, his Vocational Rehabilitation file 
should be associated with the claims file.

The Board also notes that the veteran was last examined for 
his psychological condition in 2006.  Nonetheless, given the 
veteran's appellate assertions of experiencing increased 
symptoms and the September 2006 rating decision, which 
indicates that VA examinations would be conducted in 
September 2007, the Board finds that the more contemporaneous 
VA examination reports should be incorporated into the claims 
file, or if necessary, a more contemporaneous psychiatric VA 
examination is needed.  As an aside, the Board notes that 
although the veteran denied suicidal ideation in his February 
2006 VA examination, in a letter to the RO which was 
apparently received in June 2006, the veteran stated that he 
wondered if life was worth living.  He also expressed 
potential suicidal ideation at the August 2007 hearing.  He 
also maintains that his psychiatric disability affects his 
employment and social interactions.

Lastly, the Board notes that the issue of entitlement to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) has 
been raised.  The veteran has contended that his service-
connected right shoulder disability interferes with his 
ability to find employment.  The Board matter is referred to 
the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the veteran's 
treatment at the VA facility's emergency 
room in August 2007, as well as all other 
relevant VA and non-VA treatment records.

2.  Obtain the appellant's VA Vocational 
Rehabilitation records (or legible copies 
thereof) and associate them with the claims 
file.

3.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Particularly, the RO 
should ensure that the veteran receives an 
explanation as to the information or 
evidence necessary to substantiate 
entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  

4.  If a VA examination was not conducted 
in September 2007, schedule the veteran 
for a VA psychological examination to 
determine the current severity of his 
adjustment disorder with depressive mood 
disability.  The claims folder, including 
the most recent medical records, must be 
provided to the examiner for review, and 
the examiner should note that such review 
has occurred.  All necessary studies or 
tests should be performed.  The examiner 
should comment on the veteran's current 
level of social and occupational 
impairment due to his service-connected 
disability.  Any indications that the 
veteran's complaints or other symptoms are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the examination 
report.  The examiner should also assign 
an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.

5.  If deemed necessary, undertake any 
additional development deemed necessary to 
properly adjudicate the veteran's claims, 
to include consideration of whether 
referral for an extraschedular evaluation 
is warranted.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



